Exhibit 10.5


SUBORDINATED REVOLVING
LINE OF CREDIT AGREEMENT
 
This Subordinated Revolving Line of Credit Agreement dated as of October 4, 2007
(this “Agreement”) is entered into by and between FMG Acquisition Corp., a
Delaware corporation (“Borrower”), and FMG Investors LLC, a Connecticut limited
liability company (“Lender”), with reference to the following facts.
 
(a)  Borrower has been organized for the purpose of effecting a merger, capital
stock exchange, asset acquisition or other similar business combination with an
operating business (a “Business Combination”).
 
(b)  Borrower proposes to: (a) make a public offering (the “Public Offering”) of
its securities pursuant to a registration statement (the “Registration
Statement”) filed with and to be declared effective by the Securities and
Exchange Commission (the “SEC”); (b) deposit the proceeds from the Public
Offering into a trust account (the “Trust Account”) for the benefit of the
purchasers of securities in the Public Offering, net of offering costs,
underwriting discounts and $1,200,000 of interest earned on such proceeds,
together with $100,000 to be held outside of the Trust Account, to be used for
general corporate purposes (such $1,300,000, the “Non-Trust Funds”), to be held
and disbursed in accordance with the terms of the Investment Management Trust
Agreement to be entered into between Borrower and Continental Stock Transfer &
Trust Company as trustee (the “Trust Agreement”); and (c) utilize the funds in
the Trust Account in connection with a Business Combination.
 
(c)   Borrower may need funds (i) to pay costs and expenses prior to
consummation of a Business Combination or (ii) to pay costs, expenses and claims
in connection with Borrower’s dissolution and the liquidation of Borrower and
the Trust Account to its public stockholders.
 
(d)  On the terms and subject to the conditions set forth in this Agreement,
Lender is willing to make available to Borrower a revolving line of credit to
pay certain costs and expenses that may arise prior to a Business Combination or
to pay costs, expenses and claims in connection with Borrower’s dissolution and
the liquidation of the Trust Account to its public stockholders (the “Loan”).
  
1.  The Loan 
 
1.1  If the Non-Trust Funds are insufficient for the Borrower’s working capital
purposes (including the payment of costs, expenses and claims in connection with
Borrower’s dissolution and the liquidation of Borrower and the distribution of
the Trust Account to its public stockholders), then Lender agrees to make
advances to Borrower, and Borrower agrees to repay such advances, from time to
time in accordance with the terms and conditions of this Agreement and the form
of revolving promissory note attached hereto as Exhibit A (the “Note”);
provided, however, that notwithstanding anything to the contrary in this
Agreement, at no time shall the aggregate of all advances and readvances
outstanding under the Loan at any time exceed $250,000.


This Agreement and the Note are each sometimes referred to in this Agreement
individually as a “Loan Document,” and are sometimes collectively referred to as
the “Loan Documents.”


--------------------------------------------------------------------------------





1.2  Lender’s obligation to make advances shall expire upon the first to occur
of the following:

 

1.2.1
Upon a material breach or default of any representation, warranty or agreement
of Borrower that is not cured or corrected within 20 days of notice of such
breach from Lender;

   

1.2.2
Upon consummation of a Business Combination;

 
1.2.3  If no Business Combination is consummated, after the completion of the
liquidation of the Trust Account and Borrower’s completed and fully implemented
dissolution and distribution;
 
1.2.4 Thirty days after Borrower provides written notice to Lender of its
termination of this Agreement and the Loan facility, and the payment of all
amounts due hereunder to Lender.
 
2.  Conditions of Advances.  Upon reasonable advance request from Borrower,
Lender shall make advances to or as directed by Borrower, provided that each and
all of the following conditions is satisfied:



2.1
Borrower shall have executed and delivered the Note to Lender, as applicable;

 

2.2
The aggregate amount of outstanding advances following such advance shall not
exceed $250,000;

 
2.3The representations and warranties of Borrower in the Loan Documents shall be
true and correct in all material respects;



2.4
Borrower shall have complied in all material respects with each of its
agreements in the Loan Documents;

 

2.5
The advances shall be used only for such purposes as are set forth in
Section 4.1 of this Agreement; and




2.6
Borrower shall have completed the Public Offering.

 
3.  Borrower Representations 


3.1  Borrower represents and warrants as follows:
 
3.1.1  Borrower has full power and authority to execute and deliver this
Agreement and the other Loan Documents to be executed and delivered by it
pursuant hereto and to perform its obligations hereunder and thereunder. This
Agreement and such Loan Documents constitute the valid and legally binding
obligations of the Borrower and are enforceable against Borrower in accordance
with their terms.
 
3.1.2  Neither the execution and the delivery of the Loan Documents by Borrower,
nor the consummation of the transactions contemplated by the Loan Documents,
nor the borrowing by Borrower, will (a) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Borrower
is subject or any provision of the Amended and Restated Certificate of
Incorporation or Bylaws of Borrower, or (b) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
entity or natural person (each, a “Person”) the right to accelerate, terminate,
modify, or cancel, any agreement, contract, lease, license, instrument, or other
arrangement to which Borrower is a party or by which it is bound or to which any
of its assets are subject (or result in the imposition of any security interest
upon any of its assets), in each case other than where such violation, conflict,
breach, default, acceleration or creation of right would not reasonably be
expected to have a material adverse effect on the ability of Borrower to repay
amounts due under the Note in accordance with the terms of the Loan Documents.
(a “Material Adverse Effect”).


--------------------------------------------------------------------------------


 
3.1.3  Borrower does not need to give any notice to, make any filing with, or
obtain any authorization, permit, certificate, registration, consent, approval
or order of any government or governmental agency in order for the parties to
consummate the transactions contemplated by this Agreement, except where the
failure would not reasonably be expected to have a Material Adverse Effect.
 
3.1.4  The conditions to the obligation of Lender to make the advance, as set
forth in Section 2, shall be satisfied.
 
3.2  Each and every representation and warranty made by Borrower in this
Agreement shall be deemed renewed and remade upon the making of each and every
advance or readvance under the Note that Lender may make.
 
4.  Borrower Covenants.  For as long as Lender shall have a commitment to make
advances or there shall be any outstanding balance on the Loan, without the
prior consent of Lender, Borrower shall:
 
4.1  use the proceeds of any advance made hereunder only for (i) ordinary and
reasonable operating costs and expenses during the period Borrower seeks to
identify, investigate, negotiate and consummate a Business Combination,
including Borrower’s reporting obligations with the SEC, the audit and review of
Borrower’s financial statements, identifying and investigating potential targets
for a Business Combination, deposits, down payments or funding of “no-shop”
provisions in connection with a particular Business Combination, negotiating and
closing the Business Combination, legal and other professional fees and
expenses, fees, salaries and compensation for directors, officers, employees,
consultants and advisors, and insurance premiums or (ii) to pay claims of
vendors, prospective target businesses or other entities related to 4.1(i) and
any costs or expenses incurred in connection with Borrower’s dissolution and the
liquidation of Borrower and the distribution of the Trust Account to its public
stockholders;
 
  4.2  not declare or pay any dividend or distribution with respect to, or
repurchase or redeem any shares of, the capital stock of Borrower, provided that
this shall not prohibit payments from the Trust Account to stockholders of
Borrower in accordance with the Trust Agreement;
 
4.3  not engage in any business other than identifying, investigating,
negotiating and closing a Business Combination;
 
4.4  not make any material capital expenditure or purchase any material property
or asset (other than office supplies and equipment); and
 
4.5  upon request of Lender, provide to Lender copies of all filings with the
Securities and Exchange Commission.


5.  No Recourse to Trust Account 
 
Lender, on behalf of itself and its successors and assigns, hereby acknowledges
and agrees that under no circumstance shall Lender have any right, title or
interest in or to any of the funds in the Trust Account, notwithstanding the
fact that such funds were received for the purchase and sale of securities of
Borrower, or any funds distributed from the Trust Account other than in a
Business Combination Distribution (as defined below), and that their sole
recourse for repayment of any and all amounts due under the Note shall be
against the assets or properties of Borrower never deposited into the Trust
Account or distributed to Borrower from the Trust Account in a Business
Combination Distribution. Lender hereby irrevocably waives any claim it might
have to funds in the Trust Account, and any funds distributed from the Trust
Account other than in a Business Combination Distribution, at law or in equity,
agree not to make any such claim, and agree to indemnify and hold Borrower
harmless from any such claim made by or on behalf of Lender. For purposes of
this Section 5, a “Business Combination Distribution” means a distribution from
the Trust Account in connection with the consummation of a Business Combination
pursuant to the Trust Agreement.


--------------------------------------------------------------------------------


 
6.  Events of Default.  The occurrence of any of the following shall constitute
an event of default (an “Event of Default”) hereunder and under each and every
other Loan Document:
 
6.1  The Borrower shall fail to pay any principal or any other amount as and
when due and payable under any Loan Document;
 
6.2  Any representation or warranty which is made or deemed made in any Loan
Document by the Borrower shall prove to have been incorrect or misleading in any
material respect on or as of the date made or deemed made or remade;
 
6.3  The Borrower shall fail to perform or observe any term, provision,
covenant, or agreement contained in any Loan Document to be performed or
observed by the Borrower (other than any payment obligation) and such failure
shall continue more than 20 days after notice thereof from Lender;
 
6.4  The Borrower shall (a) generally not, or be unable to, or admit in writing
its inability to, pay its debts as such debts become due, only after the Company
has borrowed the entire $250,000 pursuant hereto; or (b) make an assignment for
the benefit of creditors, or petition or apply to any tribunal for the
appointment of a custodian, receiver, or trustee for it or a substantial part of
its assets; or (c) commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (d) have any such
petition or application filed or any such proceeding commenced against it in
which an order for relief is entered or adjudication or appointment is made and
which remains undismissed for a period of 30 days or more; or (e) by any act or
omission to act indicate consent to, approval of, or acquiescence in any such
petition, application, or proceeding, or order for relief, or the appointment of
a custodian, receiver or trustee for all or any such substantial part of its
properties; or (f) suffer any such custodianship, receivership, or trusteeship
for all or any substantial part of its properties; or (g) suffer any such
custodianship, receivership, or trusteeship to continue undischarged for a
period of 30 days or more; provided, however, that the adoption of a plan of
dissolution and distribution and its implementation by the Borrower’s Board of
Directors due to the failure of Borrower to complete a Business Combination
shall not in any instance be deemed an Event of Default hereunder; or
  
6.5  At any time after execution and delivery of this Agreement, and whether or
not due to any fault of Lender, any Loan Document shall cease to be in full
force and effect and enforceable in accordance with its terms, or shall be
declared null and void.
 
7.  Consequences of Default.  If an Event of Default shall occur, Lender:


7.1  shall have no further obligation to make advances under the Loan Documents;
and
 

--------------------------------------------------------------------------------




7.2  may declare the Note and all amounts payable under this Agreement and any
other Loan Document to be forthwith due and payable, whereupon the Note and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower.
 
8.  Miscellaneous Provisions 
 
8.1  Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed to the
following addresses:


If to Borrower:
 
FMG Acquisition Corp.
 
 
Four Forest Park
 
 
Famington, CT 06032
 
 
Facsimile: (860) 674-1163
 
 
 
If to Lender:
 
FMG Investors LLC
 
 
Four Forest Park
 
 
Famington, CT 06032
 
 
Facsimile: (860) 674-1163 

     
Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails (or on
the seventh day if sent to or from an address outside the United States). Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.
 
8.2  No Waivers; Remedies Cumulative. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided herein shall be cumulative and not exclusive of
any rights or remedies provided by law.
 
8.3  Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
Borrower and Lender.
 
8.4  Successors and Assigns. Borrower may not assign its right or duties
hereunder without the prior written consent of Lender, which consent Lender may
deny, withhold or delay in its sole and absolute discretion.
 
8.5  Governing Law. This Agreement has been made and entered into in the State
of Delaware and shall be construed in accordance with the laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.
 
8.6  Prior Understandings. This Agreement supersedes all prior understandings
and agreements (whether written, oral or otherwise) pertaining to the subject
matter hereof, and constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and the transactions provided for herein.


--------------------------------------------------------------------------------


  
8.7  Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original and all of which shall constitute one
and the same agreement with the same effect as if all parties had signed the
same signature page. The parties shall accept facsimile signatures as the
equivalent of original ones.
 
8.8  Severability. If any provision of this Agreement or the application of such
provision to any Person or circumstance will be held invalid, the remainder of
this Agreement or the application of such provision to Persons or circumstances
other than those to which it is held invalid will not be affected thereby.
 
8.9  Additional Documents and Acts. Borrower shall execute and deliver such
additional documents and instruments and shall perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated by this Agreement.
 
8.10  Survival. All indemnities, rights, remedies, representations and
warranties contained herein shall survive the expiration or termination of this
Agreement, and no termination or expiration hereof shall relieve either party
from liability for any breach of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement to
one another as of the date first above written.
 
BORROWER:
 
FMG ACQUISITION CORP.
       
By:
/s/ Gordon Pratt
   
Gordon Pratt
   
Chief Executive Officer
     
LENDER:
 
FMG INVESTORS LLC
       
By:
/s/ Larry G. Swets, Jr.
   
Larry G. Swets, Jr.
   
Managing Member

 

--------------------------------------------------------------------------------




EXHIBIT A
REVOLVING LINE OF CREDIT NOTE
 
Not to Exceed $250,000 in Principal 
 
___________, 2007

     
For value received, the undersigned FMG ACQUISITION CORP., a Delaware
corporation (“Borrower”), promises to pay, in lawful money of the United States,
to the order of FMG INVESTORS LLC, together with its successors and assigns
(“Holder”), at such address as Holder may direct, the principal sum of Two
Hundred Fifty Thousand Dollars ($250,000), without interest, or so much thereof
as shall have been advanced and shall remain unpaid hereunder.
 
This Note is delivered pursuant to, and is subject to all of the terms and
conditions of, that certain Amended and Restated Subordinated Revolving Line of
Credit Agreement dated as of ________, 2007 (the “Loan Agreement”) between
Borrower and Holder. Unless otherwise defined in this Note, capitalized terms
used in this Note shall have the meanings ascribed to them in the Loan
Agreement, and in the event of any conflict between the terms of this Note and
the terms of the Loan Agreement, the terms of the Loan Agreement shall govern.
 
1.  Maturity.  This Note shall mature and become due and payable upon the
earlier of an Event of Default (after the expiration of any cure period), upon
consummation of a Business Combination or as described in Section 1 of the Loan
Agreement.
 
2.  Prepayment.  This Note may be repaid in whole or in part at any time without
penalty or premium.
 
3.  Event of Default.  Should an Event of Default occur, Lenders shall have the
rights set forth in Section 7 of the Loan Agreement.
 
4.  Borrower’s Acknowledgement.  Borrower acknowledges that Holder is extending
the credit contemplated hereby solely as an accommodation to Borrower, and is
willing to do so in reliance upon Borrower’s monetary and non-monetary covenants
contained herein and in the Loan Agreement.
 
5.  Holder’s Acknowledgement.  The Holder acknowledges and agrees that, as
specified in Section 5 of the Loan Agreement, the Holder has limited recourse
against Borrower for repayment of any and all amounts due and owing under this
Note.
 
6.  Miscellaneous.  If this Note (or any payment due hereunder) is not paid when
due, Borrower promises to pay all costs and expenses of collection and
reasonable attorneys’ fees incurred by the Holder hereof on account of such
collection whether or not suit is filed hereon. Borrower consents to renewals,
replacements and extensions of time for payment hereof, before, at, or after
maturity, consents to the acceptance, release or substitution of security for
this Note, and waives demand and protest. The indebtedness evidenced hereby
shall be payable in lawful money of the United States. In any action brought
under or arising out of this Note, Borrower, including successor(s) or
assign(s), hereby consents to the application of Delaware law, to the
jurisdiction of any competent court within the State of Delaware, and to service
of process by any means authorized by Delaware law. No single or partial
exercise of any power hereunder, or under any other Loan Document in connection
herewith, shall preclude other or further exercises thereof or the exercise of
any other such power.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first above written.
        
FMG ACQUISITION CORP.
   
By :
/s/ 
Name:
Gordon Pratt
   
Title:
Chief Executive Officer and President




--------------------------------------------------------------------------------

